On March 19, 1929, claimant's intestate, standing near the top of an eight-foot ladder, fell therefrom, breaking the bones in his left wrist and fracturing his left femur. This injury occurred in the course of his employment. He was immediately taken to a hospital, where the broken bones were set and he received the customary care and attention appropriate to the nature of his injuries, and appeared to be progressing normally and uneventfully. Approximately 21 days after the injury he suddenly and unexpectedly died; the immediate cause of his death being heart failure and acute dilatation of the heart.
The burden of proof in this case is upon the claimant to establish by a preponderance of the evidence all material facts necessary to make out a prima facie case for recovery, including the essential fact that the heart failure which was admittedly the immediate cause of death on April 7 was proximately caused by the industrial *Page 284 
accident of March 19. It is not enough to show that perhaps or possibly the accident contributed. Claimant must introduce credible evidence from which the only fair inference to be drawn is that the accident proximately contributed to the death immediately caused by heart failure. Edge v. City of Pierre (1931) 59 S.D. 193, 239 N.W. 191. Believing that claimant has failed to sustain that burden in the instant case, I think there should be a reversal and remand, with direction to dismiss the proceeding.